Citation Nr: 0905866	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
service-connected rhabdomyolosis, lumbar spine.

2.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, cervical spine.

3.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, right (major) shoulder.

4.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, left (minor) shoulder.

5.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, right (major) arm.

6.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, left (minor) arm.

7.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, right thigh.

8.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, left thigh.

9.  Entitlement to restoration of a 10 percent evaluation for 
service-connected rhabdomyolosis, right calf.

10.  Entitlement to restoration of a 10 percent evaluation 
for service-connected rhabdomyolosis, left calf.

11.  Entitlement to service connection for hidradenitis 
suppurativa.

12.  Entitlement to a temporary total rating based on 
hospitalization from April 19, 2005, to May 13, 2005.

13.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.

14.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
October 1982; and he had a prior unverified period of service 
of 2 years, 7 months, and 29 days duration.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  A May 2005 rating decision proposed to reduce the 
veteran's 20 rating for rhabdomyolosis, lumbar spine to a 
noncompensable level; and the 10 percent ratings for cervical 
spine, right shoulder, left shoulder, right arm, left arm, 
right thigh, left thigh, right calf, and left calf to 
noncompensable levels  under the provisions of 38 C.F.R. § 
3.105(e).  An August 2005 RO decision formally reduced the 
veteran's ratings to noncompensable levels.  

The veteran also appeals the denial of service connection for 
hidradenitis suppurativa, and a temporary total rating under 
the provisions of 38 C.F.R. § 4.30, a 10 percent disability 
rating for multiple noncompensable service connected 
disabilities under 38 C.F.R. § 3.324, and TDIU.  

In his substantive appeal received in January 2007, the 
veteran appears to request an increased rating for his 
service-connected tinea cruris.  The issue has not yet been 
adjudicated by the RO and the Board therefore has no 
jurisdiction to consider it.  Jarrell v. Nicholson, 20 Vet. 
App. 326, 332-33 (2006).  As such, this issue is REFERRED to 
the RO via the Appeals Management Center (AMC) for 
appropriate action.


FINDINGS OF FACT

1.  Following an April 2005 VA examination, and by a letter 
dated in May 2005, the RO proposed to reduce the 20 rating 
for rhabdomyolosis, lumbar spine to 0 percent; it was further 
proposed that the 10 percent ratings for cervical spine, 
right shoulder, left shoulder, right arm, left arm, right 
thigh, left thigh, right calf, and left calf be reduced to 0 
percent.

2.  By a rating decision dated in August 2005, the RO 
implemented the reductions, effective November 1, 2005.  
Notice of the reductions was mailed to the veteran on 
September 13, 2005.

3.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, lumbar spine from 20 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.

4.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, cervical spine from 10 percent to 0 percent 
was supported by the evidence contained in the record at the 
time of the reduction and was made in compliance with 
applicable due process laws and regulations.  

5.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, right shoulder from 10 percent to 0 percent 
was supported by the evidence contained in the record at the 
time of the reduction and was made in compliance with 
applicable due process laws and regulations.  

6.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, left shoulder from 10 percent to 0 percent 
was supported by the evidence contained in the record at the 
time of the reduction and was made in compliance with 
applicable due process laws and regulations.  

7.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, right arm from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

8.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, left arm from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

9.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, right thigh from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

10.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, left thigh from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

11.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, right calf from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

12.  The RO's decision to reduce the veteran's evaluation for 
rhabdomyolosis, left calf from 10 percent to 0 percent was 
supported by the evidence contained in the record at the time 
of the reduction and was made in compliance with applicable 
due process laws and regulations.  

13.  The conditions for which the veteran was hospitalized 
from April 19, 2005, to May 13, 2005, are not service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction of the 20 percent rating to a 0 percent 
rating for rhabdomyolosis, lumbar spine was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5320 (2008).

2.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, cervical spine was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5320 (2008).

3.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, right shoulder was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5304 (2008).

4.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, left shoulder was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5304 (2008).

5.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, right arm was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5306 (2008).

6.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, left arm was proper, but no sooner 
than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 5112 
(West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 
3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5021, 4.73, Diagnostic Code 5306 (2008).

7.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, right thigh was proper, but no 
sooner than November 30, 2005.  38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5316 (2008).

8.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, left thigh was proper, but no 
sooner than November 30, 2005. 38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5316 (2008).

9.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, right calf was proper, but no 
sooner than November 30, 2005. 38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5311 (2008).

10.  The reduction of the 10 percent rating to a 0 percent 
rating for rhabdomyolosis, left calf was proper, but no 
sooner than November 30, 2005. 38 U.S.C.A. §§ 1155, 5107, 
5112 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 
3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5021, 4.73, Diagnostic Code 5311 (2008).

11.  The criteria for a temporary total evaluation based on 
hospitalization and convalescence related to a period of 
hospitalization from April 19, 2005, to May 13, 2005, have 
not been met.  38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the reduction claims, the veteran was notice in May 
2005, prior to the August 2005 rating action implementing the 
rating reductions.  Such communication informed him of the 
evidence needed to substantiate the claims (i.e., to prevent 
the reduction from occurring.)  Moreover, while he was not 
explicitly informed of the division of responsibility between 
VA and a claimant in developing a claim, such information was 
later provided in a January 2007 statement of the case.  To 
the extent that there is a timing deficiency, the presumption 
of prejudice is overcome because a reasonable person would 
have been able to understand, from the communications of 
record, how to substantiate his claims.  Therefore, the 
essential fairness of the adjudication has not been 
compromised.  

Regarding the temporary total rating claim, the RO provided 
the appellant pre-adjudication notice by letters dated in 
November 2004 and May 2005.

In any event, no notice is necessary in this case because, as 
is more thoroughly explained below, the outcome of this claim 
depends exclusively on documents which are already contained 
in the veteran's VA claims folder.  Where the facts averred 
by the claimant could never satisfy the requirements 
necessary to substantiate the claim, any deficiency in notice 
was nonprejudicial.   See Valiao v. Principi, 17 Vet. 
App.229, 232 (2003); Manning v. Principi, 16 Vet. App. 534, 
542-3; see also VAOPGCPREC 5-2004 (June 23, 2004) [VA is not 
required to meet the duties to notify or assist a claimant 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit].

Because interpretation of a statute is dispositive of the 
issue addressed in this decision, the Board finds additional 
efforts to notify or assist the veteran is not required, as 
no additional development could alter the evidentiary or 
procedural posture of this case. In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

The outcome of this claim for a temporary total evaluation 
rests with evidence which is already in the claims folder, 
which will be discussed below.  There is no indication that 
any relevant evidence is missing from the claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103.  Indeed, with respect to 
all claims being adjudicated at this time, the veteran has 
been accorded ample opportunity to present evidence and 
argument in this appeal. 

In short, the Board believes that this issue was properly 
developed for appellate purposes, and any further development 
would be a useless exercise.  Accordingly, the Board will 
proceed with a decision on the merits.

I.  Restoration Issues

A January 1983 rating decision granted service connection for 
rhabdomyolosis, and assigned a noncompensable rating, 
effective October 1982.  That decision noted that the veteran 
was hospitalized in service in July 1982 after becoming 
dehydrated and losing strength.  Discharge examination in 
September 1982 was negative for any muscle damage and the 
diagnosis of was rhabdomyolosis, etiology, probably heat 
related.  

In May 1998, the veteran requested an increased rating for 
his disability.  A VA examination was conducted in June 1998.  
The veteran stated that he had muscle pain and had to drink 
water to relieve the pain.  Physical examination found that 
muscle pain limited range of motion of all joints.  There was 
normal muscle strength with paraspinal muscle spasm and 
muscle rigidity.  The diagnosis was status post 
rhabdomyolosis, secondary to heat stroke.  

Based on the above findings, a February 1999 rating decision 
granted an increased, 20 percent, rating for rhabdomyolosis, 
lumbar spine; and separate 10 percent ratings for the 
cervical spine, right shoulder, left shoulder, right arm, 
left arm, right thigh, left thigh, right calf, and left calf, 
effective May 1998.  

Another VA examination was conducted in November 2001.  The 
veteran complained of continued muscle aching, weakness, and 
tightness.  Objectively, the musculature was well-defined and 
all pertinent muscle groups were above-average or average.  
There were no signs of inflammation, atrophy, hypertrophy, 
central depression, ulceration, or any deformity.  The 
diagnosis was status-post heat stroke with rhabdomyolosis, 
1982, essentially normal physical examination of the muscles, 
normal blood chemistry, and normal urinalysis.  

A VA examination was next conducted in October 2004.  The 
veteran had been unemployed since an April 2004 work-related 
back injury.  Objectively, there was no heat, redness, or 
erythema in the wrists, elbows, shoulders, hips, ankles, or 
knees.  The muscles of the lumbar and cervical spine, and of 
the lower legs, thighs, upper arms, lower arms, and shoulders 
were all well-defined, with good musculature in the arms.  
Biceps and chest muscles were above average.  There were no 
signs of inflammation, no atrophy, and no tenderness to 
palpation of any muscle groups.  There was paravertebral 
tenderness, but this only occurred with range of motion 
testing.  The examiner diagnosed mechanical low back pain not 
related to rhabdomyolosis.  The examiner stated that 
rhabdomyolosis would be a temporary diagnosis, and would not 
be present for over 20 years; he explained that either the 
condition would resolve or the kidneys would fail.  

A VA examination was again conducted in April 2005.  Physical 
examination noted that the veteran was well muscled, with 
well defined musculature and without signs of atrophy or 
deformity.  After review of the claims file, the examiner 
noted that the veteran was complaining about a work-related 
back injury and subsequent epidural injection which was 
causing chronic, uncontrolled pain.  The examiner stated that 
a review of the medical literature fails to mention any long-
term muscular conditions which are associated with 
rhabdomyolosis.  The examiner also stated that the original 
diagnosis of rhabdomyolosis was erroneous.

In addition, the veteran sustained a July 2007 work-related 
injury which rendered him unemployable since March 2008. 

Again, in May 2005, the RO proposed decreasing the 
appellant's disability rating for rhabdomyolosis, lumbar 
spine from 20 percent; and the disabilities ratings for 
cervical spine, right shoulder, left shoulder, right arm, 
left arm, right thigh, left thigh, right calf, and left calf, 
to noncompensable ratings.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The RO must issue a rating 
action proposing the reduction and setting forth all material 
facts and reasons for the reduction.  The veteran must then 
be given 60 days to submit additional evidence and request a 
predetermination hearing.  Then a rating action will be taken 
to effectuate the reduction.  38 C.F.R. § 3.105(e).  The 
effective date of the reduction will be the last day of the 
month in which a 60 day period from the date of notice to the 
veteran of the final action expires.   38 C.F.R. § 3.105(e), 
(i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) 
were properly carried out by the RO.  A proposed rating 
reduction was issued in May 2005, and the veteran was 
instructed to submit any additional evidence to show that his 
rating should not be reduced within 60 days.  Final action to 
reduce the disability ratings was taken in an August 2005 
decision.  The appellant was informed of this decision by 
letter dated September 13, 2005.  The reductions were made 
effective November 1, 2005.

Regarding ratings which have been in effect more than 5 
years, such as those in question here, rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, such as epilepsy, asthma, ulcers, and many skin 
diseases, will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a), (c).

Although the rating decision was dated in August 2005, the 
notice letter was not mailed until September 13, 2005.  The 
effective date of a reduction under 38 C.F.R. § 3.105(e) 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. §§ 3.105(e) and § 3.105(i)(2)(i).  
The RO established an effective date of November 1, 2005.  
Given that the veteran was notified of the final rating 
action on September 13, 2005, the proper effective date is 
November 30, 2005, which is the last day of the month in 
which the 60-day period expired.  The Board's order herein 
corrects the effective date.  As such, a remand is not 
warranted regarding that aspect of the reduction.  VAOPGCPREC 
31-97 (Aug. 29, 1997), 62 Fed. Reg. 63,605 (1997) ("[b]ecause 
the error with regard to this element of the rating decision 
can be corrected by awarding one additional month of 
compensation . . . the [RO's] decision is rendered voidable 
rather than void ab initio").  

Notwithstanding the error in not assigning the proper 
effective date of the reduction which is corrected by this 
decision, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

The veteran's percentage ratings were made effective on May 
29, 1998.  Because the evaluation had been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is required.  

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was effectuated 
must be considered, although post-reduction medical evidence 
may be considered in the context of evaluating whether the 
condition had demonstrated actual improvement.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
of the two evaluations is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero 
evaluation, a zero percent evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

The veteran was assigned disability ratings under the 
provisions of Diagnostic Codes 5021 myositis, and was then 
individually rated under the appropriate Diagnostic Code 
pertaining to muscle injuries pursuant to 38 C.F.R. § 4.73.  
See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).

Based on this evidence, the RO determined that the veteran's 
rhabdomyolosis of the lumbar spine, cervical spine, right 
shoulder, left shoulder, right arm, left arm, right thigh, 
left thigh, right calf, and left calf were to be reduced to 0 
percent disabling.

The reductions were proper in light of the absence of any 
symptomatology related to the service-connected disabilities, 
and analysis of each disability under the appropriate 
Diagnostic Codes is unnecessary, as 0 percent ratings are 
warranted in the absence of any symptomatology.  Moreover, 
the April 2005 examination upon which the reductions were 
based was at least as thorough as the June 1998 VA 
examination on which payments was originally based.  Indeed, 
the examiner in April 2005 reviewed all pertinent muscle 
groups and commented on muscle definition, and the absence of 
atrophy or deformity.  Finally, based on the evidence as 
detailed in relevant part above, material improvement in the 
veteran's physical condition is clearly reflected, and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  See 38 C.F.R. § 
3.344(a), (c).  Indeed, while June 1998 examination 
demonstrated muscle pain limiting range of motion of all 
joints, all subsequent examinations showed essentially normal 
findings, aside from mechanical back pain which was 
explicitly noted to be a separate problem unrelated to the 
service-connected disability at issue.

The veteran contends that he is suffering greatly from his 
service-connected disabilities.  While the Board does not 
doubt the sincerity of his belief that his current severe 
pain is related to his in-service heat stroke and service-
connected disabilities, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter-
such as the severity of a disability as evaluated in the 
context of the rating criteria.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board notes the arguments of the veteran that VA medical 
personnel did not know enough about rhabdomyolosis to 
effectively diagnosis and treat him, and therefore, 
additional examination and treatment is necessary prior to an 
adjudication of the reduction issues.  However, private 
medical personnel have also attributed his severe pain to the 
complications of work-related injuries.  There is no evidence 
of record, besides the veteran's assertions to the contrary, 
that his rhabdomyolosis results in any residual disability.  
Therefore, additional medical examination is not necessary in 
this case.  

Consequently, the evidence shows that the veteran's 
disability pictures had improved and they no longer warranted 
compensable evaluations.  The preponderance of the evidence 
is against the claims, there is no doubt to be resolved, zero 
percent ratings were appropriate, and the reductions were 
therefore proper.  As noted above, the proper effective date 
for the reductions is November 30, 2005.

II.  Temporary Total Rating 

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.

Evidence of record reflects that on April 19, 2005, the 
veteran was admitted to a VA medical facility.  He underwent 
rehabilitation therapy for chronic low back pain due to 
spinal stenosis.  The veteran was discharged on May 13, 2005.

The medical evidence of record fails to show that the 
veteran's hospitalization was for treatment of a service-
connected disability.  As noted above, the veteran's low back 
disability has been attributed to a work-related injury.  
Additionally, there is no indication that treatment was 
instituted during the stay for any service-connected 
disability that thereafter continued for a period in excess 
of 21 days.  38 C.F.R. § 4.29(b). 

Therefore, the veteran's claim of entitlement to temporary 
total disability rating under 38 C.F.R. § 4.29 must be 
denied.  In conclusion, for these reasons, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).   

ORDER

The reduction for rhabdomyolosis, lumbar spine was proper, 
but only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 20 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, cervical spine was proper, 
but only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, right shoulder was proper, 
but only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, left shoulder was proper, 
but only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, right arm was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, left arm was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, right thigh was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, left thigh was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, right calf was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

The reduction for rhabdomyolosis, left calf was proper, but 
only so far as an effective date of November 30, 2005, is 
assigned for the 0 percent rating; the restoration of the 10 
percent rating sought by the veteran is denied.

Entitlement to a temporary total disability evaluation under 
the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from April 19, 2005, to May 13, 2005, is 
denied.


REMAND

As noted in the Introduction section of this decision, the 
issue of entitlement to an increased rating for the veteran's 
service-connected tinea cruris has been referred to the 
agency of original jurisdiction for initial adjudication.  
The claims for a 10 percent rating due to multiple 
noncompensable disabilities and TDIU are inextricably 
intertwined with the increased rating claim, and therefore, 
claims should be considered together.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  

In addition, the veteran contends that his suprapubic 
hidradenitis suppurativa is related to his already service-
connected tinea cruris.  An examination is required to 
resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a physical 
examination to determine the nature of 
his hidradenitis suppurativa and whether 
such is related to his military service.  
The veteran's VA claims folder should be 
made available to and be reviewed by the 
examiner.  After examination of the 
veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that his 
hidradenitis suppurativa, if present, is 
related to the veteran's military 
service, or is proximately due to his 
service-connected tinea cruris.  
Moreover, to the extent possible, the 
examiner should identify the symptoms 
attributable to the hidradenitis 
suppurativa and specifically note whether 
they duplicate those of tinea cruris, or 
whether each skin disability, in the 
veteran's case, has distinct 
symptomatology.

2.  Readjudicate the veteran's claim for 
service connection for hidradenitis 
suppurativa.  When the above action, and 
the adjudication for the increased rating 
for tinea cruris, is completed, the RO 
should readjudicate the claims for a 10 
percent disability rating for multiple 
noncompensable service connected 
disabilities under 38 C.F.R. § 3.324 and 
TDIU.  If any action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


